DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.

Claim Status
Claims 1, 4-5, 8-10, and 17-18 are pending.  Claims 6, and 12-16 were canceled in the Reply filed 9/10/2021. Claims 1, 4-5, 8-10, and 17-18 are presently considered. 

Election/Restrictions
The species election was previously withdrawn in the Non-Final mailed 3/17/2017 because the originally-elected species of Example 4 did not satisfy the requirements of the amended claims filed 2/9/2017.  However, Examiner notes that subsequently added claims may be withdrawn by original presentation per MPEP §§ 818, 821.  Notably, the originally examined invention required a deproteinizing agent (see claim 1 as filed 3/17/2017), which is presumed to e.g., the silica gel or silica colloid is understood to correspond to the deproteinizing agent). 
Accordingly, claims 1, 4-5, 8-10, and 17-18 are examined below.

Claim Interpretation
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Original claim 1 as examined in the Action mailed 3/17/2017 originally recited:
1. A method for purifying sialyl glycopeptide, comprising the following step A:
step A: mixing a deproteinizing agent with an aqueous solution containing an avian egg yolk component to obtain a dissolved portion, and an additive having a protein-coagulating effect or an additive having a proteolytic effect.
(see, e.g., Claim 1 as filed 2/09/2017).
Currently, following the amendments made during prosecution, amended claim 1 presently recites:
Claim 1 (as filed 9/10/2021):  A method for purifying sialyl glycopeptide, comprising 
(a) preparing a first aqueous solution of avian egg yolk or delipidated avian egg yolk powder in aqueous solvent, wherein the aqueous solvent does not contain any organic solvent, and wherein all insoluble portions were separated from the first solution,
(b) mixing a silica gel or a silica colloid with the first aqueous solution 
c the silica gel or the silica colloid 
(d

Accordingly, the pending claim scope has been substantially and materially altered relative to the previously examined claim scope.  Applicable claim interpretations are set forth below.
At amended claim 1, the preamble phrase “for purifying sialyl glycopeptide” is understood to be a recitation of an intended result fully satisfied by the positively recited method steps set forth in the body of claim 1 (see, e.g., MPEP § 2111.02(II), § 2111.04(I)).
“[C]omprising” is interpreted as open-ended and does not exclude additional, unrecited elements or method steps (see, e.g., MPEP § 2111.03(I), note that “containing” and “including” are identified as synonymous with “comprising”).  Here, “comprising” means that each subsequent step is 
	“[S]ilica gel” is understood to refer to “a granular, porous form of silica made synthetically from sodium silicate. Despite the name, silica gel is a solid” (see, e.g., “Properties of Silica Gel”; cited in previous action mailed 3/17/2017; at 1; emphasis added).
	Amended claim 1 now recites the phrase:
(a) preparing a first aqueous solution of avian egg yolk or delipidated avian egg yolk powder in aqueous solvent, wherein the aqueous solvent does not contain any organic solvent, and wherein all insoluble portions were separated from the first solution,
This step ostensibly pertains to the preparation of a “first aqueous solution”, wherein the “first aqueous solution” apparently comprises at least 
avian egg yolk or delipidated avian egg yolk powder; 
an aqueous solvent lacking an organic solvent; and
optionally may further comprise additional components.
regarding the presence or absence of organic solvent, in view of the transitional phrase “comprising”, the “first aqueous solution” is understood to optionally encompass additional components, including organic solvents, which are not excluded from the final “first aqueous solution” by the open-ended claim language.  This is reasonable because an egg yolk-containing solution would necessarily comprise organic solvents1,2,3.  Regarding timing, it is noted that amended claim 1(a) contains more than one verb tense (“preparing” or “does not contain”; and “were separated”) and a lack of antecedent basis indefiniteness issue, which raises some timing issues as discussed below under 35 USC § 112(b).  However, for purposes of claim interpretation, it is reasonably understood that at the completion of the “preparing” step of claim 1(a), that the “first aqueous solution” is completely prepared.  
Dependent claims 5 and 17-18 identify what the “first aqueous solution” comprises either during the step of claim 1(a) or after claim 1(a) is completed.  This is relevant because it is unknown if claims 5 and 17-18 refer to the “first [aqueous] solution”4 before or after “all insoluble portions were separated” as specified at claim 1(a).  This raises issues under 35 USC 112(b) and 112(d) because egg yolk necessarily contains some “insoluble portions”5.  For purposes of applying prior art, unless otherwise stated, the phrasing of the step of claim 1(a) is generated at different times per the Specification, which identifies that “insoluble matter” may be “generated due to” a “change in the solution conditions”, and may be removed “with a filter aid” (see, e.g., Spec. filed 12/23/2015 at ¶[0038]; see also id. at ¶[0015], noting that insoluble matter may arise due to changes in pH, temperature, etc., which can occur at step (a), (b), or (c) of amended claim 1).  Accordingly, the phrase “all insoluble portions were separated” is deemed satisfied for the purposes of applying prior art if a filtering step is applied to any solution within the scope of claim 1(a) at any time prior to performing step (b) 6.  It is noted that “insoluble portions” may still be present in later steps of claim 1 since “insoluble matter” may be later generated7. 
	Amended claim 1 now recites
(b) mixing a silica gel or a silica colloid with the first aqueous solution 
(c the silica gel or the silica colloid 
These steps are interpreted in view of the Specification (see, e.g., Spec. filed 12/23/2015 at ¶[0013] at 12; see also id. at ¶[0015] at 13, discussing “dissolved portion”).  The “removing” step is unbounded, and is understood to encompass methodologies such as filtering, including such as where silica gel is used as a preparatory step, scavenging resin, de-hazing agent, or filter aid prior to step (c).
see, e.g., “vitello ovi solutus”, referring to pharmaceutical preparations dissolved in egg yolk)8, wherein avian egg yolk components continue to be utilized as medicinal solvents9, and also wherein “egg yolk” remains a common solvent in food science applications10.  Therefore, an aqueous solution of “egg yolk” necessarily contains “egg yolk”, which includes art-recognized water-soluble organic solvents.  Similarly, in view of ill-defined references to insoluble portions or materials, it is noted here that “egg yolk” is art-recognized as containing both water-soluble and water-insoluble organic fractions, wherein the water-soluble fraction is the yolk plasma (see, e.g., Mann et al., The chicken egg yolk plasma and granule proteomes, Proteomics, vol. 8:178-191 (2008); hereafter “Mann”; recited in previous action; at title, abs, 178 at § “Introduction” at col I-II; see also id. at Table 1 at 180-186, noting that “P” indicates presence in the plasma fraction of egg yolk), which is present in egg yolk solvent systems.  Accordingly, the use of “egg yolk” necessarily involves the use of a complex, art-recognized water-soluble solvent, namely egg yolk plasma11,12,13, as well as “insoluble” portions of the “egg yolk”.  
	At claims 9-10, the enumerated resins are broadly understood to be genera, which encompass all varieties and species of each enumerated resin.


Withdrawn Rejections
The previous rejection of claims 1, 4-6, 8-10, and 12-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, are withdraw in view of the amendments filed 9/10/2021 and the cancellation of claims 6 and 12-16.  
The previous rejection of claims 5 and 13-17 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdraw in view of the amendments filed 9/10/2021 and the cancellation of claims 6 and 12-16.  
The previous rejection of claims 1, 4-6, 8-10, and 12-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdraw in view of the amendments filed 9/10/2021 and the cancellation of claims 6 and 12-16.  
The previous rejection of claims 1, 5-6, 8-10, and 12-18 under 35 U.S.C. 103 as being unpatentable over US 5,834,423 (Koketsu et al., Nov. 10, 1998; cited in previous action) as evidenced by CAS Registry No. 53125-38-5 (“Dowex MSA 1”, CAS Registry No. 53125-38-5, 1 page (4/16/2020); cited in previous action) in view of US2009/0261041 A1 (Hu et al., Oct. 22, 2009; cited in previous action), are withdraw in view of the amendments filed 9/10/2021 and the cancellation of claims 6 and 12-16.  
New rejections addressing the amended claims scope have been necessitated by Applicant amendment and have been applied below.

New or Revised Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-5, 8-10, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Per MPEP § 2173
The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph with respect to the claimed invention.  It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. Therefore, claims that do not meet this standard must be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph as indefinite
The pending claims do not reasonably ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement or provide a clear measure of what applicants regard as the invention, as explained below.
Amended claim 1 now recites the limitation "the first solution" at claim 1(a).  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the first solution” refers to “a first aqueous solution” (e.g., the final product of claim 1(a)), the “aqueous solvent”, initial solution existing “before” separation (see claim 1(a), noting that the use of the past tense phrase “were separated” implies the existence of both a “before” and “after” version of some solution differing that must differ by a filtration step sufficient to remove “all insoluble portions”), or some other solution.  Accordingly, claim 1 is rejected as indefinite on the basis of lack of antecedent basis.
Amended claim 1(a) is indefinite in view of the phrase “all insoluble portions were separated from the first solution” because it is unknown what the final product of claim 1(a) actually comprises as explained below.  First, as noted in the preceding paragraph, “the first solution” lacks antecedent basis.  Second, “were separated” implies an action taken at some point before or during “preparing a first aqueous solution” at claim 1(a), but it is unknown when this occurs and to what solution it occurs to.  This is problematic because:
The “egg yolk” contains both a water-soluble organic fraction (“yolk plasma”) and a water-insoluble organic fraction (“yolk granule”)14, and 
An “insoluble” portion may be generated at different times because the Specification identifies that “insoluble matter” may be “generated due to” a “change in the solution conditions”, and may be removed “with a filter aid” (see, e.g., Spec. filed 12/23/2015 at ¶[0038]; see also id. at ¶[0015], noting that insoluble matter may arise due to changes in pH, temperature, etc., which can occur at step (a), (b), or (c) of amended claim 1).
These issues give rise to a basic question, namely “what is in the final product after claim 1(a) is performed?”.  For example:
If the “first solution” is the initial egg yolk composition, then presumably the “separation” step removes the yolk granule but permits the potential generation of other subsequently formed insoluble matter upon addition of the aqueous solvent as noted in the Specification15. This implies that the final product of claim 1(a) may lack all yolk granule components but may contain subsequently formed insoluble portions upon addition to the aqueous solvent;
If the “first solution” is the “first aqueous solution”, then presumably the “separation” step removes all insoluble matter present, but the solution may contain any yolk granule components solubilized during the preparation steps (note that organic solvents are not excluded from the “first aqueous solution”, only the “aqueous solvent”). This implies that the final product of claim 1(a) would lack any filterable insoluble portions, but may contain some solubilized portions of the yolk granule; or
If the “first solution” implies an organic solvent-containing solution used to solubilize the yolk granule portion (see Mann at title, abs), then presumably the final, so-prepared “first aqueous solution” contains portions of the yolk granule, an aqueous solvent, one or more organic solvents, and may also include all subsequently-formed insoluble portions.
Therefore, the combination of indefiniteness combined with the usage of the past tense creates ambiguity and indefiniteness regarding the final product “prepared” in claim 1(a) because “insoluble portions” may be generated at any step or may exist as a prior component of the egg i.e., egg yolk). Accordingly, claim 1 is rejected as indefinite because it is unclear what the “first aqueous solution” so prepared at claim 1(a) actually includes or excludes, and there exists close prior art as set forth on the record below.
Claim 1 is rejected as indefinite in view of the recitation of the variable composition referred to as the “insoluble portion”, because the composition of the “insoluble portion” would substantially change depending upon unspecified solution conditions (see, e.g., MPEP § 2173.05(b)(II), noting that a claim may be rendered indefinite by reference to an object that is variable).  The basic issue can be identified by simply asking “would an artisan know what the instant inventor considers ‘insoluble’ or not?”, or “what does the inventor mean to include or exclude by ‘insoluble portion’ in the instant claim?”  This is pertinent because solubility depends upon multiple factors, and therefore the chemical identity of the “insoluble portion” varies substantially depending upon numerous unspecified factors.  For example, the ionic strength of the solution would directly impact the solubility of yolk, yolk granules, and yolk plasma (see, e.g., Anton et al., Composition, Solubility and Emulsifying Properties of Granules and Plasma of Egg Yolk, Journal of Food Science, vol. 63(3) (1997); hereafter “Anton”; at abs and Fig. 1 on 485, showing that solubility of egg yolk proteins can change from ~10% to ~80% depending upon NaCl concentration).  Therefore, the “insoluble portion” at issue may either include or additives in the aqueous solution in issue may impact solubility of proteins (see, e.g., Golovanov et al., A Simple Method for Improving Protein Solubility and Long-Term Stability, J. Am. Chem. Soc., 2004, 126, 29, 8933–8939; hereafter “Golovanov”; at abs, noting that adding amino acids to a solvent can increase solubility).  Therefore, the “insoluble portion” at issue may include or exclude a protein based upon additives present or absent from the aqueous solution at issue.  Furthermore, the temperature of the solution at issue will also impact the solubility of yolk proteins (see, e.g., Anton et al., Thermostability of Hen Egg Yolk Granules: Contribution of Native Structure of Granules, Journal of Food Science, vol. 65(4):581-584 (2000); herafter “AntonII”; at abs, Fig. 3 at page 583).  Therefore, the “insoluble portion” at issue would vary and include or exclude particular proteins simply based upon the temperature utilized in the claimed method, which is currently unspecified.  Furthermore, the pH, hydrolysis degree, duration of hydrolysis reaction, and presence of enzymes also impact the identity of proteins present or absent in an “insoluble” portion (see, e.g., Wang et al., Egg yolk protein modification by controlled enzymatic hydrolysis for improved functionalities, International Journal of Food Science and Technology, vol. 44:763-769 (2009); hereafter “Wang”; at title, abs, Fig. 1 on 766, Fig. 2 on 767, showing solubility dependence on degree of hydrolysis, and pH).  In sum, the exact chemical identity of the “insoluble portion” is highly variable, and would substantially vary depending upon ionic strength, additives, temperature, pH, degree of hydrolysis, reaction duration, etc.  Accordingly, two different artisans attempting to perform the instantly claimed invention, as presently claimed (i.e., wherein the properties of the “aqueous solution” are unbounded), could remove substantially and materially distinct “insoluble portions”, depending upon the conditions each artisan actually employed.  Therefore, the claim scope is indefinite see, e.g., MPEP § 2173.05(b)(II), noting that a claim may be rendered indefinite by reference to an object that is variable).
Amended claim 1 recites the limitation "the mixture" at claim 1(c).  There is insufficient antecedent basis for this limitation in the claim.  For purposes of applying prior art, it is reasonably presumed that the phrase is meant to refer to the “uniformed mixture” recited at amended claim 1(b).
Amended claim 1(c) now recites “removing the silica gel or the silica colloid in the mixture to obtain a second aqueous solution”, but it is unclear if the “second aqueous solution” is the remainder of “the mixture”, or if the “second aqueous solution” is supposed to be derived from further processing of the removed silica gel or silica colloid via washing the silica resin (see, e.g., US 2012/0238723 A1 at title, abs, and ¶¶[0103]-[0109], [0145]-[0150], claim 13, noting that in some prior art methods utilizing similar conditions, including steps involving aqueous solutions lacking organic solvents, sialylglycopeptides are bound to silica gels, which are then washed, and then the sialylglycopeptides are subsequently eluted; see also Spec. filed 12/23/2015 at ¶¶[0042]-[0045]).   Therefore, as instantly claimed, it is unclear if the “second aqueous solution” is derived from material that does or does not bind to the silica gel or silica colloid, and close prior art exists identifying that sialylglycopeptides may be bound and subsequently eluted from silica gels.  Accordingly, claim 1 is rejected as indefinite because it is unclear from what starting material the “second aqueous solution” was actually “obtained”.
	Claims 4-5, 8-10, and 17-18 are rejected as indefinite because they depend from an indefinite base claim.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Amended claims 5 and 17-18 depend from amended claim 1.  Amended claim 1 has been rejected as indefinite as identified in the 35 USC 112(b) rejection above, and that discussion is incorporated into the instant rejection.  For purposes of claim interpretation regarding the instant rejection, indefinite claim 1 has been interpreted as follows: (i) the term “first solution” is reasonably inferred to refer to “first aqueous solution”, and (ii) the phrase “wherein all insoluble portions were separated from the first solution” is understood to require that the insoluble egg yolk components16 are removed at the completion of amended claim 1(a). 
In view of amended claim 1(a) as interpreted as identified in the preceding paragraph, claims 5 and 17-18 are rejected under 35 USC § 112(d) because the claims reasonably appear to 17, which are reasonably understood to be removed upon performance of the “separation” portion of claim 1(a).  Accordingly, claims 5 and 17-18 are rejected for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Accordingly, claims 5 and 17-18 are rejected under 35 USC § 112(d).

Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 8-10, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
All claims depend directly or indirectly upon newly amended claim 1.  Therefore, claim 1 is representative of the pending claims scope. 
Claim Scope
At issue is whether or not amended claim 1 is literally, inherently, or implicitly supported by the originally filed disclosure. Accordingly, prior to determining whether or not amended claim 1 is described, it is pertinent to identify the metes and bounds of amended claim 1 (see, e.g., MPEP § 2163(II)(A)(1)).  The claim interpretation section, set forth above, and the rejections under 35 USC 112(b) and 112(d) are incorporated into the instant rejection.  Notably, claim 1 does not recite nor limit the pH, temperature, or ionic concentration of any aqueous solution, and does not exclude methods “comprising” additional steps.  Claim 1 does not exclude the use of aqueous solutions comprising enzymes or other additives.  The scope of claim 1 is not limited by volumes, concentrations, reaction times, purity, or yield.  Critically, the scope of claim 1 does not exclude the possible use of organic solvents. Therefore, the pending claim scope is indefinite but reasonably appears vast and highly varied.
Brief Description of the Issue
The amended claim scope is substantially broader than the invention actually described on record, and appears to contain new matter.  Regarding the lack of pH, temperature, ionic concentration, concentrations, reaction times, yields, etc., MPEP § 2163(I)(B) identifies that see, e.g., MPEP § 2163.05(I)).
Lack of literal Support
Amended claim 1 was amended in the Reply filed 9/10/2021, and the amended claims do not literally appear in the originally-filed disclosure.
Applicant has failed to identify where the instantly claimed invention is literally disclosed, as an integrated whole18, in the originally filed disclosure, and amended claim 1 does not literally appear, as an integrated whole, in the originally filed disclosure.
Specific terms and terminology utilized in amended claim 1 does not literally appear in the originally filed disclosure or do not literally appear in a relevant context as presently claimed.  For example, newly added claim 1(a) does not literally appear in the originally filed disclosure.  Furthermore, the phrase “wherein the aqueous solvent does not contain any organic solvent” as recited at amended claim 1(a) is literally absent from the original disclosure.  Terms such as “first aqueous solution” and “second aqueous solution” are also literally absent from the originally filed disclosure.
literally disclosed, as an integrated whole19, in the originally filed disclosure.  Accordingly, the newly amended claims are not literally supported by the originally filed disclosure. 
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
Because the amended claims filed 9/10/2021 are not literally disclosed in the originally filed disclosure, the remaining issue is whether or not the originally filed disclosure inherently or implicitly teaches or discloses the equivalent or synonymous claim scope. 
As an initial matter, the original disclosure does not inherently or implicitly disclose the newly amended claim scope, because the amended claim scope is prima facie indefinite (see, e.g., rejections under 35 USC § 112(b), above, wherein those discussions are incorporated herein), and no description reconciling inconsistencies in the pending claim scope have been found (see, e.g., rejections under 35 USC § 112(d), above, wherein those discussions are incorporated herein).  In the absence of a literal disclosure, the indefinite claim scope cannot reasonably be said to be inherently or implicitly supported as presently claimed.
As noted in the claim interpretation section and above, amended claim 1 no longer excludes the usage of an organic solvent at any step, so long as an “aqueous solvent” that “does see, e.g., amended claim 1(a)).  This is pertinent because the lack of an organic solvent during the addition and removal of a deproteinizing agent appears to be a critical and essential part of the present invention (see, e.g., Spec. filed 12/23/2015 at ¶[0010]; see also Reply filed 9/10/2021 at 5-8).  A claim that omits an element which applicant has fairly described as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See Gentry Gallery, 134 F.3d at 1480, 45 USPQ2d at 1503; In re Sus, 306 F.2d 494, 504, 134 USPQ 301, 309 (CCPA 1962).
Furthermore, upon evaluation of the originally filed disclosure and claim sets, no inherent or implicit support directing an artisan to reasonably arrive at a genus as vast and broad as instant claim 1 has been found.  Notably, amended claim 1 has been rejected as indefinite under 35 USC §112(b) for the reasons set forth above (incorporated herein), and therefore the exact scope of the pending claims is unknown and therefore not implicitly supported by the originally filed disclosure.  Per MPEP § 2163.05, “[t]he failure to meet the written description requirement … commonly arises when the claims are changed after filing .... to use claim language which is not synonymous with the terminology used in the original disclosure”.  
Consideration of the examples reduced to practice have been considered in a separate section below.  In brief, none of the examples provide implicit or inherent support commensurate in scope with the instant claims.  Furthermore, zero examples of record contain or suggest a step wherein “all insoluble portions were separated from the first solution” as recited at instant claim 1(a).  
Accordingly, the originally filed disclosure does not provide inherent or implicit support commensurate in scope with the broad and indefinite genus presently recited.
Reduction to Practice
An addition issue is whether or not, when viewed in the light most favorable to the Applicant, the instant disclosure reasonably provides a description evidencing possession of a vast and highly varied genus as instantly claimed (see, e.g., MPEP § 2163.05(I)).
Upon review, all examples reduced to practice or explicitly discusses appear to have substantial and material limitations in common, which are not presently claimed.  For example, all exampled reduced to practice appear to recite specific concentrations of water and egg yolk powder utilized, recite a 15 minutes mixing time prior to a filtration step, occur within a narrow pH range, etc., etc.  However, such limitations are not recited in the present claim.  Even if claim 1 were interpreted in a manner that would encompass such examples, amended claim 1 more broadly encompasses methods involving enzymes, organic solvents, broader pH ranges, broader ionic concentrations, etc.  The examples reduced to practice, at best, evidence possession of a substantially narrower claim scope.
The closest supporting disclosure appears to be at Example 4 (see, e.g., Spec. filed 12/23/2015 at pages 37-38).  Assuming arguendo that Example 4 is even a species within the instantly claimed genus (see indefiniteness rejection, above), Example 4 is limited to a method utilizing a 15 minute mixing time, a filter-press step, the use of a 15 minute exposure time to Mizukasorb A751C, followed by filtration using a filter press, followed by an adjustment to pH 9 using NaOH, a “standing time” of 30 minutes, followed by an exposure to Celite 545, and a subsequent filtration step using a filter press, wherein the initial aqueous solution is identified as “water” and is therefore understood to have the ionic strength of pure water (see, e.g., Spec. filed 12/23/2015 at pages 37-38).  Therefore, this potential example of the claimed genus is substantially narrower in scope than the pending genus as instantly claimed.  Specifically, the e.g., claim 1(b)-1(c)), and the claim more broadly includes any form of delipidated egg yolk powder or normal avian egg yolk (compare Spec. filed 12/23/2015 at pages 37-38 with instant claim 1).  The broader claim scope is relevant because the Specification identifies that pH impacts the efficacy of various silica gels to remove proteins and purify SGP (see, e.g., Spec. filed 12/23/2015 at Figures 8-10).  In addition, the temperature, pH, and mixing times are relevant to the formation of soluble and insoluble fractions, because such factors impact solubility and the kinetics of solubilization (see discussion under 35 USC 112(b), incorporated herein).  Here, because “insoluble” portions are removed at claim 1(a), the specific conditions used (temperature, pH, mixing duration) are relevant to determine what components are soluble or insoluble under such conditions, and to reasonably inform artisans what the product produced by claim 1(a) includes or excludes (see discussion under 35 USC 112(b), incorporated herein).  Accordingly, even viewed in the light most favorable to Applicant, the specifics of Example 4 (and other examples), at best, pertain to a species or substantially narrower subgenus than is instantly claimed (see In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972), "Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads”).
Applicant’s Identification of Supporting Disclosures
Although in the Reply filed 9/10/2021, Applicant identified that the amended claims were supported in the as-filed specification and specifically directed the Examiner to ¶¶[0009], [0010], see Reply filed 9/10/2021 at 4-8), these disclosures have been reviewed but fail to literally, implicitly, or inherently provide support for the instantly claimed invention.  These disjointed disclosures do not provide support for the vast and highly varied genus presently claimed, as an integrated whole20.  The disclosure of [0010] recites:
[0010]
The method of the present invention enables SGP to be purified in a short time and with less effort because the removal of protein components other than SGP from an egg yolk component requires only a step of adding a deproteinizing agent to and removing it from an aqueous solution of the component. In addition, this step does not employ an organic solvent and therefore, is safe and also eliminates the need of special equipment.
Applicant’s reliance upon this disclosure is misplaced because amended claim 1 does not exclude the employment of an organic solvent and requires more than a step of adding and removing a deproteinizing agent.  Furthermore, the disclosure of [0010] appears to be scientifically impossible, because [0010] literally recites the presence of “an egg yolk”, which is a traditional organic solvent (see, e.g., “vitello ovi solutus”, referring to pharmaceutical preparations dissolved in egg yolk)21, wherein avian egg yolk components continue to this day to be utilized as medicinal solvents22, and also wherein “egg yolk” remains a common solvent in food science applications23.  Therefore, the description at [0010] appears to be scientifically 
The Applicant’s reliance upon [0009] and [0026]-[0028] is misplaced as such disclosures do not appear to literally, inherently, or implicitly support the claimed invention commensurate in scope with the instantly amended claims.  
The Applicant’s reliance upon [0041]-[0042], [0052]-[0058], [0064], [0068], and [0071] (see Reply filed 9/10/2021 at 4-8) is noted, but such disclosures do not describe the ambiguous claimed invention (see discussion under 35 USC 112(b), incorporated herein).  Even assuming arguendo that such Examples were interpreted to even read upon the ambiguous instant claim 1, at best, such examples only provide support for a much narrower subgenus of invention than is presently claimed, and do not actually recite the literal, implicit, or inherent limitations presently claimed.  In the broad genus presently claimed, the pH, temperature, timing, concentrations, use of organic solvents with egg yolk, use of enzymes, use of additives, etc. are not limited, but remain unbounded (see In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972), "Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads”).  If Applicant wishes to claim such narrower species and subgenera, claim 1 should be amended to reflect the specifics of such narrower species and subgenera.  However, at this time, the claimed invention remains indefinite but appears substantially broader than the limited examples of record, and encompasses all prior art methods “comprising” the steps recited, as well as any intermediate steps, which may occur before and between enumerated steps presently claimed (see, e.g., MPEP § 2111.03(I)).  
see, e.g., Rejection under 35 USC 112(b), above, noting that it is even unknown what the composition of the product produced by claim 1 at step (a) even is).
It is the Examiner’s position that if a patentable invention exists on record, it would reside within the narrower scope of specific embodiments actually reduced to practice on record.  To date, the broad, generic language recited in the pending claims has failed to exclude the prior art, avoid indefiniteness, or to otherwise clearly limit the claim scope to a subgenus described commensurate in scope with the requirements of 35 USC 112(a).  The Examiner notes that claim limitations requiring clear, unambiguous and well-supported steps reciting silica, pH, NaOH, stirring times, filtration steps, etc. such as those at paragraphs [0041]-[0044] have not been recited in the pending claims, and therefore the pending claim scope remains substantially broader than what has actually been described on record.
Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  Furthermore, the combination of limitations set forth in the instant claims was not disclosed in the originally filed disclosure as an integrated whole.  This is pertinent because the applicable test under 35 USC 112 is not whether a person of skill in the art could isolate and combine individual aspects from various embodiments in the specifications or disjointed disclosure to arrive at the claimed as an integrated whole, is supported by the original disclosure (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013, explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”).   Accordingly, the content of the application as filed must not be considered to be a reservoir from which individual features pertaining to separate embodiments can be combined in order to artificially create a particular combination.  If such disjointed combinations were capable of satisfying the written description requirement, the requirement could be routinely circumvented by simply attaching an encyclopedia to a patent application. 
Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Accordingly, claims 1, 4-5, 8-10, and 17-18 are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,834,423 (Koketsu et al., Nov. 10, 1998; cited in previous action) as evidenced by CAS Registry No. 53125-38-5 (“Dowex MSA 1”, CAS Registry No. 53125-38-5, 1 page (4/16/2020); cited in previous action) in view of US2009/0261041 A1 (Hu et al., Oct. 22, 2009; cited in previous action).
Claim Interpretation:  The applicable claim interpretation has been set forth above in a separate section, and discussed in view of the rejections set forth under 35 USC § 112(b); those claim interpretations are incorporated in the instant rejection.  For purposes of the instant rejection, indefinite claim 1 has been interpreted as follows: (i) the term “first solution” is reasonably inferred to refer to “first aqueous solution”, and (ii) the phrase “wherein all insoluble portions were separated from the first solution” is understood to require that the insoluble egg yolk components24 are removed at the completion of amended claim 1(a).  Claims 5 and 17-18 are interpreted to refer to the intermediate “first aqueous solution” prior to the removal of insoluble egg yolk components or otherwise to be fully satisfied by prior art addressing the limitations of the independent claims upon which they depend.  Additional claim interpretations are set forth below.
US5834423 pertains to methods of producing and isolating avian egg yolk products (see, e.g., US’423 at title, abs).  Regarding claims 1, 4-5, 8-10, and 17-18, US’423 identifies a method of producing sialyloligosaccharide peptides from delipidated hen egg yolk powder (see, e.g., see, e.g., id.; see esp. id. at col 20 at lines 20-26), which is subsequently filtered (id. at col 20 at lines 24-27), incubated to precipitate small amounts of insoluble substances, which yields a supernatant (id. at col 20 at lines 24-28), wherein the obtained supernatant is subsequently adsorbed to anion exchange resin (MSA-1), wherein the MSA-1 resin is washed with water and fractions comprising sialyloligosaccharide peptides are subsequently eluted using NaCl (see, e.g., US’423 at col 20 at Production Example 13 at lines 20-45).  Regarding claims 1, 5, and the use of an aqueous solution of avian egg yolk components, US’423 identifies a method of producing sialyloligosaccharide peptides from delipidated hen egg yolk powder (see, e.g., US’423 at col 6 at lines 50 to 65, col 20 at Production Example 13 at lines 20-45), wherein the method involves forming an aqueous mixture comprising delipidated hen egg yolk powder and water (or brine) (see, e.g., US’423 at col 6 at lines 50 to 65, col 20 at Production Example 13 at col 20 at lines 20-26).  Regarding claim 1(a), and the general filtering of the aqueous first solution to obtain a filtered product, US’423 discloses that the aqueous solution of delipidated hen egg yolk (see, e.g., US’423 at col 6 at lines 50 to 65, col 20 at Production Example 13 at lines 20-45), is subsequently filtrated (id. at col 6 at lines 50 to 65, col 20 at lines 24-27, stating “[a]fter filtrating the above mixture . . .”).  The specific process of filtration is not specified.  Regarding claims 1(d), claim 8, and the use of column chromatography with an ion-exchange resin, US’423 identifies a method of producing sialyloligosaccharide peptides from delipidated hen egg yolk powder (see, e.g., US’423 at col 6 at line 50 to col 7 at line 5, at col 20 at Production Example 13 at lines 20-45), wherein post-filtering, a supernatant is obtained, concentrated, and subsequently adsorbed to anion exchange resin (“MSA-1”) (see, e.g., US’423 at col 20 at lines 29-45), wherein see, e.g., US’423 at col 20 at lines 30-41).  Regarding claims 8-10 and the use of styrene-DVB resin, US’423 discloses the use of MSA-1 resin (see, e.g., US’423 at col 20 at lines 29-45) in the method published circa 1998.  MSA-1 resin corresponds to CAS Registry No. 53125-38-5, and is a “styrene-divinylbenzene copolymer with methylene trimethylammonium cationic functional groups” (see CAS NO. 53125-38-5).  Regarding claim 1(a), and the use of an “aqueous solvent [that] does not contain any organic solvent”, the method of producing sialyloligosaccharide peptides from delipidated hen egg yolk powder taught by the prior art does not recite organic solvents or water-soluble organic solvents, but rather specifies the use of water or brine prior to filtrating (see, e.g., US’423 at col 6 at line 50 to col 7 at line5, at col 20 at Production Example 13 at lines 20-45).  Furthermore, US’423 explicitly identifies that the methods may be performed using aqueous reaction systems rather than organic solvents (see, e.g., US’423 at col 8 at lines 54-60).  Accordingly, the prior art is understood to teach methods of obtaining sialyloligosaccharide peptides from delipidated hen egg yolk powder utilizing an explicit step wherein the avian egg yolk is added to “water or a brine” that lacks an organic solvent (see, e.g., US’423 at col 6 at line 50 to col 7 at line5, at col 20 at Production Example 13 at lines 20-45).  Regarding claims 1, 5, 17, and the use of egg yolk instead of delipidated egg yolk compositions, US’423 teaches and discloses that the sialyloligosaccharide peptides can be obtained from avian egg yolks generally (see, e.g., US’423 at abs, col 1 at lines 5-10, col 3 at lines 1-7, col 6 at lines 13-24), and therefore an artisan would reasonably infer that such avian egg yolk compositions could each be utilized as equivalents or obvious variants in the disclosed methods (e.g., see US’423 at col 20 at Production Example 13 at lines 20-45) (see, e.g., MPEP § 2144.06(II)).  Accordingly, it would be obvious to an artisan In sum, US’423 necessarily reduced to practice and provided motivation and guidance directing an artisan to purify glycopeptides from an aqueous solution by using filtrating processes, and by utilizing MSA-1 resin, which is a modified styrene-DVB synthetic adsorbent, ion-exchange resin as recited and required at the instant claims (see, e.g., US’423 at col 20 at lines 29-45).
The prior art method of preparing sialyloligosaccharide peptides as taught by US’423 differs from the instantly claimed invention as follows: Although US’423 discloses that the aqueous solution of delipidated hen egg yolk is subsequently filtrated (see, e.g., US’423 at col 6 at line 50 to col 7 at line5, at col 20 at lines 24-27, stating “[a]fter filtrating the above mixture . . .”), US’423 is silent regarding whether or not the specific process of filtrating utilized a “silica gel” as instantly claimed or not.
As noted in the preceding paragraph, the difference between the instantly claimed invention and the prior art process disclosed by US’423 is that US’423 is silent regarding the specific process of filtrating that was utilized (see, e.g., US’423 at col 20 at lines 24-27, stating “[a]fter filtrating the above mixture . . .”).  Therefore, the relevant issue facing an artisan in view of the US’423 disclosure would include the determination of how to perform filtration steps to remove unwanted components in the aqueous mixture of delipidated hen egg yolks.  This issue would be reasonably addressed by artisans at the time of filing, in view of US’423, by looking to prior art methods for filtrating and removing unwanted components from aqueous solutions encompassed by the US’423 process.
US20090261041 identifies methods using silica gel known in the fluid filtering and filtration arts (see, e.g., US’041 at title, abs).  Specifically, US’041 identifies that in the field of see, e.g., US’041 at ¶¶[0002], [0015]-[0016]).  US’041 identifies that the typical filtration process for removing such involves:
…. plac[ing] the adsorbent component in contact with a fluid containing particles and/or constituents to be adsorbed . . . purify[ing] the fluid by removing the particles and/or constituents . . . the adsorbent component containing the adsorbed particles or constituents is then separated from the fluid, for example by a conventional filtration process.
(see, e.g., US’041 at ¶[0014], emphasis added)
…adding adsorbent components, such as silica gel [to a solution]. . .The particles and/or constituents bind to the added adsorbent components, and then in a second step, the adsorbent components are subsequently filtered from the [solution] . . .
(see, e.g., US’041 at ¶[0016], emphasis added)
Therefore, in view of US’041, an artisan would readily appreciate that filtrating and filtration processes could be advantageously performed by mixing silica gel with an aqueous fluid, permitting unwanted constituents to bind to the silica gel, and then subsequently removing the silica gel from the aqueous fluid to predictably and expectedly yield a filtered fluid exhibiting reduced turbidity and reduced large particle aggregates (see, e.g., US’041 at ¶¶[0002], [0007], [0015]-[0016], [0021]).  Accordingly, the use and general methodology of utilizing silica gel absorbents or filter aids to reduce turbidity attributable to large particles in aqueous fluids was well-known in the prior art (see, e.g., US’041 at id.; see also id. at ¶¶[0028], [0044], [0057]-[0058], [0064], claims 1, 7, 24, 30, 64, 75, and 90), and therefore generally applying such silica gel-based filtration steps to predictably reduce large particles in a fluid to predictably reduce turbidity does not constitute a non-obvious step.
	Therefore, in view of the prior art, it would have been obvious to arrive at the instantly claimed invention because it is the combination of prior art elements (i.e., aqueous solutions of lipidated hen egg yolk, silica gel, MSA-1, etc.) according to the known methods of producing see, e.g., MPEP § 2143(I)(A)).  In addition, or alternatively, the claimed invention is obvious because it the simple substitution of the unspecified filtrating step in the known method of producing sialyloligosaccharide peptides taught by US’423, with the specific prior art filtrating methodology taught by US’041 that utilizes the addition and removal of silica gel to remove unwanted large particle, which would predictably and expectedly yield sialyloligosaccharide peptides as taught by US’423 desirably having reduced turbidity caused by large particles (see, e.g., MPEP § 2143(I)(B)).  In addition, or alternatively, the claimed invention is obvious because it is the use and application of the known techniques of fluid filtration using silica gel as taught by US’041 to the known process of producing sialyloligosaccharide peptides taught by US’423, to predictably obtain aqueous solutions of sialyloligosaccharide peptides as taught by US’423 desirably having the improvement consisting of reduced turbidity as taught by US’041 (see, e.g., MPEP §§ 2143(I)(C),(D)).  Furthermore, each prior art element (i.e., silica gel, delipidated hen egg yolk powder, water, MSA-1, etc.) merely performs the same function as it does separately.
	Furthermore, there is a reasonable expectation of success because the prior art is presumed fully enabled, and it is well-within the ordinary skill in the processing and filtration arts to utilize a known method of filtering aqueous fluids using silica gel in a known process of producing producing sialyloligosaccharide peptides from an aqueous fluid.  Accordingly, it is well-within the ordinary skill in the art to perform a known filtration methodology within a 
	Accordingly, claims 1, 5, 8-10, and 17-18 are rejected as obvious.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,834,423 as evidenced by CAS Registry No. 53125-38-5 in view of US2009/0261041 A1 as applied to claims 1, 5, 8-10, and 17-18 above, and further in view of Ito et al. (The adsorption of proteins in fermented aqueous food by silica gel, Colloids and Surfaces A: Physicochemical and Engineering Aspects, vol. 74:107-113 (1993); hereafter “Ito”; cited in previous action).
Claim Interpretation:  The applicable claim interpretation has been set forth above in a related rejection under 35 USC 103, and that interpretation is applied in the instant rejection.  Additional interpretations are set forth below.
The teachings of US 5,834,423 as evidenced by CAS Registry No. 53125-38-5 in view of US2009/0261041 A1 as applied to claims 1, 5, 8-10, and 17-18 has been set forth above, and that discussion and teachings are incorporated into the instant rejection.
US 5834423 in view of US20090261041 differ from the instantly claimed invention as follows:  US5834423 in view of US20090261041 does not enumerate that the silica gels that may be utilized to reduce turbidity during filtrating processes necessarily satisfy the requirements set forth at instant claim 4.
However, US20090261041 generally identifies methods of filtering and filtration known in the filtering filtration arts (see, e.g., US’041 at title, abs), and generally identifies that in the field of fluid filtration, silica gel was known as an adsorbent component utilized to remove see, e.g., US’041 at ¶¶[0002], [0015]-[0016]), utilizing basic steps, including:
…. plac[ing] the adsorbent component in contact with a fluid containing particles and/or constituents to be adsorbed . . . purify[ing] the fluid by removing the particles and/or constituents . . . the adsorbent component containing the adsorbed particles or constituents is then separated from the fluid, for example by a conventional filtration process.
(see, e.g., US’041 at ¶[0014])
…adding adsorbent components, such as silica gel [to a solution]. . .The particles and/or constituents bind to the added adsorbent components, and then in a second step, the adsorbent components are subsequently filtered from the [solution] . . .
(see, e.g., US’041 at ¶[0016], emphasis added)
Therefore, in view of US’041, an artisan would readily appreciate that filtrating and filtration processes could be advantageously performed by mixing silica gels taught by the prior art with an aqueous fluid, permitting unwanted constituents to bind to the silica gel, and then subsequently removing the silica gel from the aqueous fluid to predictably and expectedly yield a filtered fluid exhibiting reduced turbidity attributable to large particles (see, e.g., US’041 at ¶¶[0002], [0007], [0015]-[0016], [0021], [0028], [0044], [0057]-[0058], [0064]).  Accordingly, the use and general methodology of utilizing silica gel absorbents or filter aids to reduce turbidity attributable to large particles in aqueous fluids was well-known in the prior art (see, e.g., US’041 at id.).  Therefore, an artisan would readily appreciate that silica gels typically and traditionally utilized in filtrating and adsorption processes in the aqueous liquid arts could be utilized to reduce turbidity in the manner broadly described by US’041 with a reasonable expectation of success (see, e.g., US’041 at ¶¶[0014], [0016]).  Accordingly, an artisan would reasonably review the prior art to identify typical silica gel compositions utilized to reduce turbidity in aqueous foods.
Ito discloses and reviews the use of silica gel “in aqueous foods” and identifies that “silica gels were useful for aqueous foods other than beer” (see, e.g., Ito at title, abs).  Ito discusses the physical parameters of silica gels usable for such filtration processes (see, e.g., Ito at Figs. 2-3 on 109, 110 at Tables 1-3).  Ito discusses the “[t]ypical properties of silica gels for beer stabilization” at Table 3 (see, e.g., Ito at 110 at Tables 3), and reasonably informs artisans that (i) the “[t]ypical” particle size of silica gels range from about 14.0 to 14.6 µm (see, e.g., Ito at 110 at Tables 3); (ii) the “[t]ypical” specific surface area of silica gels ranges from about 330-1000 m2/g (id.); (iii) the “[t]ypical” pore volume ranges from about 0.85 to 1.9 ml/g (see, e.g., id.); and (iv) Ito establishes that the average pore size is about 10 nm (see, e.g., Ito at Fig. 4 on 111).  Therefore, claim 4 appears to recite ranges within the typical property ranges of silica gels utilized in the aqueous filtration arts as taught by Ito, and therefore the specific parameters recited at claim 4 do not differentiate the instantly claimed silica gels relative to the silica gels typically utilized in the aqueous food filtration arts (see, e.g., Ito at abs, Figs. 2-3 on 109, 110 at Tables 1-3, Fig. 4 on 111). 
	Therefore, in view of the prior art, it would have been obvious to utilize silica gel having a particle size range from about 14.0 to 14.6 µm, specific surface area from about 330-1000 m2/g, pore volume from about 0.85 to 1.9 ml/g, and average pore size of about 10 nm in the methods of producing sialyloligosaccharide peptides from delipidated hen egg yolk powder as taught by US’423 by filtrating the aqueous solution of delipidated hen egg yolk using silica gel as taught and described by US’041 and Ito, because such sizes are identified as “typical” in the aqueous food filtration art (see, e.g., MPEP §§ 2143(I)(A), (B), (C), (D), and (G)), and it would be obvious such silica gels with a reasonable expectation of successfully reducing turbidity in the aqueous solution of delipidated hen egg yolk taught by US’423.  Furthermore, per MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, and here the “typical” silica gel utilized in aqueous food processes is understood to overlap the ranges recited at instant claim 4.
	Furthermore, there is a reasonable expectation of success because the prior art is presumed fully enabled, and it is well-within the ordinary skill in the processing and filtration arts to utilize a known method of filtering aqueous fluids using typically-sized silica gel exhibiting typical properties, in a known process of producing producing sialyloligosaccharide peptides from an aqueous fluid.  Accordingly, it is well-within the ordinary skill in the art to perform a known filtration methodology using typical filtration materials, within a known process that involves filtration steps to predictably yield the products disclosed by the prior art.
	Accordingly, claim 4 is obvious in view of the prior art.


Response to Arguments
Applicant’s arguments filed 9/10/2021 have been fully considered but are substantially rendered moot in view of the new or revised grounds of rejection as set forth above and necessitated by Applicant amendment.  Arguments applicable to the 35 USC 112(a) and 35 USC § 103 rejections, which were revised above, were presented at pages 7-11 of the Reply, and have been fully considered but not found persuasive for the reasons discussed below.
35 USC § 112(a) Arguments
Applicant addresses the 35 USC § 112(a) rejection at pages 7-8 of the Reply filed 9/10/2021.  Examiner notes that the revised rejection directly addresses the Applicant’s citations.  as an integrated whole25.
Examiner notes that Applicant erroneously attempts to rely upon [0010], which states:
[0010]
The method of the present invention enables SGP to be purified in a short time and with less effort because the removal of protein components other than SGP from an egg yolk component requires only a step of adding a deproteinizing agent to and removing it from an aqueous solution of the component. In addition, this step does not employ an organic solvent and therefore, is safe and also eliminates the need of special equipment.
Applicant’s reliance upon this disclosure is misplaced because amended claim 1 does not exclude the employment of an organic solvent with egg yolk components, and requires more than a step of adding and removing a deproteinizing agent, and therefore [0010] does not appear relevant to the amended claim scope as actually claimed.  Furthermore, the disclosure of [0010] appears to be scientifically invalid, because [0010] literally recites the presence of “an egg yolk”, which is a traditional organic solvent (see, e.g., “vitello ovi solutus”, referring to pharmaceutical preparations dissolved in egg yolk)26, wherein avian egg yolk components continue to this day to be utilized as medicinal solvents27, and also wherein “egg yolk” remains a common solvent in food science applications28.  Therefore, the description at [0010] appears to be scientifically invalid in the absence of additional explanations, which are not provided.  Accordingly, 
	Applicant alleges that multiple examples of record “precisely align with the claimed process” (see, e.g., Reply filed 9/10/2021 at 7 at final ¶).  Examiner notes that no such example has been identified and directs Applicant to the rejections of record, including the rejection under 35 USC 112(b), wherein it is noted that the claim scope is indefinite.  Applicant’s usage of the phrase “it does not employ an organic solvent” appears to mischaracterize the amended claim scope, which does not actually exclude the usage of organic solvents in the majority of the claim scope, but rather only requires that the single component of an “aqueous solvent” not include an organic solvent.  Therefore, this limitation is satisfied by the usage of water or brine at an initial step, but does not exclude prior art that further “comprises” the subsequent usage of organic solvents at any other steps.
	As noted in the rejection, the instantly claimed invention recites a broad genus and although the Applicant’s reliance upon [0041]-[0042], [0052]-[0058], [0064], [0068], and [0071] (see Reply filed 9/10/2021 at 4-8) is noted, such disclosures only provide support for a much narrower subgenus of invention than is presently claimed.  Such disclosures do not actually recite the literal, implicit, or inherent limitations presently claimed.  In the broad genus presently claimed, the pH, temperature, timing, concentrations, etc. are not limited, but remain unbounded (see In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972), "Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads”).  If Applicant wishes to claim such narrower species and subgenera, claim 1 should be amended to reflect the specifics of such narrower species and subgenera.  In contrast to 
	Accordingly, in the absence of literal, implicit or inherent support, commensurate in scope with the claimed invention, the claims remain rejected under 35 USC § 112(a).
35 USC § 103 Arguments
	Applicant traverses the obviousness rejections at pages 8-11 of the Reply (see, e.g., Reply filed 9/10/2021 at 8 at 2nd full ¶ to page 11 at 1st partial ¶).  Applicant repeats multiple arguments previously raised and fully addressed on record, and therefore the previous response of record is incorporated herein.  Applicable arguments are addressed below.
Applicant alleges that this is no motivation to combine the prior art references (see, e.g., Reply filed 9/10/2021 at 8 at “A”, at 2nd full ¶, 9 at 1st full ¶ to 3rd full ¶, 10 at 1st full ¶).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner explicitly identified multiple exemplary rationales supporting a determination of prima facie obviousness; specifically, Examiner explicitly recited and relied upon rationales applicable under MPEP § 2143(I)(A), § 2143(I)(B), and MPEP §§ 2143(I)(C),(D) in the first rejection and MPEP §§ 2143(I)(A), (B), (C), (D), and (G) and § 2144.05 in the second rejection.  Notably, Applicant failed to specifically address any of these rationales or explain why such prima facie obviousness on the record, and explicitly identified motivations for arriving at the instant invention (e.g., reduced turbidity caused by large particles, motivation to simply perform the method of US’423 using known filtration techniques, etc.).  Accordingly, arguments premised upon dismissing or ignoring the exemplary rationales for establishing obviousness relied upon by the Examiner and clearly set forth on record are not persuasive.
It is the Examiner’s understanding that Applicant is alleging that US’423 is performing the instantly claimed steps for a different reason (see, e.g., Reply filed 9/10/2021 at 8-9 at bridging ¶, 9 at 1st full ¶).  Per MPEP § 2144(IV), the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
At pages 8-9, it is the Examiner’s understanding that Applicant is alleging that there is no motivation to remove insoluble portions from the “first aqueous solution” because the amended claim requires the removal of insoluble portions as a preliminary step (see, e.g., Reply filed 9/10/2021 at 8 at final ¶ to 9 at 1st full ¶).  This is not persuasive for multiple reasons.  First, although Applicant alleges that “there are ‘no insoluble portions’ in the claimed first aqueous solution” (see, e.g., Reply filed 9/10/2021 at 9 at 1st full ¶). This is not persuasive because the claim does not literally recite nor require that there are “no insoluble portions” in the claimed first aqueous solution (see rejection above, under 35 USC § 112(b)).  In response to applicant's In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, the prior art of US’423 identifies that “water or a brine” is added, and such components are presumed pre-filtered and purified per routine laboratory practice, which would satisfy the indefinite claim limitation at claim 1(a) because such substances are understood to lack insoluble portions (see, e.g., US’423 at col 6 at lines 50-67). In addition, or alternatively, US’423 explicitly teaches two filtration steps, wherein only one is used to explicitly remove insoluble protein, and therefore the second filtration step may be performed with silica gel as suggested by the prior art (see, e.g., US’423 at col 6 at lines 50-67; see also US’423 at col 14 at lines 64 to col 15 at line 20).  Third, Applicant’s argument appears to ignore the teachings of their disclosure regarding the fact that “insoluble matter” may be “generated due to” a “change in the solution conditions”, and may be removed “with a filter aid” (see, e.g., Spec. filed 12/23/2015 at ¶[0038]; see also id. at ¶[0015], noting that insoluble matter may arise due to changes in pH, temperature, etc., which can occur at step (a), (b), or (c) of amended claim 1). Therefore, filtration of insoluble materials at claim 1(a) does not negate the possibility of subsequent need to filter insoluble materials at later time points.  Fourth, as noted above, egg yolk contains insoluble portions, and is identified as present in the “first aqueous solution” (see, e.g., instant claims 5 and 17; see also rejection under 35 USC 112(d) and 112(b), above).  Therefore, it is prima facie unclear what solution is filtered for insoluble portions at claim 1(a); however, in contrast to the Applicant’s arguments, the claims appear to In sum, such arguments are not persuasive. 
The arguments set forth at page 9 regarding motivation have been addressed above.  However, Examiner again notes that Applicant’s arguments regarding (or focusing upon) semantics is misplaced and not persuasive (see, e.g., Reply filed 9/10/2021 at 9 at 2nd and 3rd full ¶¶; see also Reply filed 10/12/2020 at pages 9 at final ¶ to 10 at 1st full ¶, wherein Applicant italicizes the words “could” and “would”). The emphasis on the terms “could have”, “would have”, “could”, and “would” fail to clearly address the Examiner’s positions based upon MPEP § 2143(I)(A), § 2143(I)(B), MPEP §§ 2143(I)(C),(D), etc. as set forth in the rejections.  Furthermore, the routine use of words like “could” and “would” in rejections is fully supported by explicit recitations exemplifying such terminology as found at MPEP § 2143(I), which pertains to “Exemplary Rationales” for establishing a prima facie case of obviousness.  As a non-exhaustive example, MPEP § 2143(I)(A)(2) recites the phrase “could have”, and MPEP § 2143(I)(A)(3) recites the phrase “would have”.  Therefore, the use of such phrases is permissible in rejections, conforms to the exemplified language of the MPEP, and does not diminish or alter the facts at issue or the rationales relied upon by the Examiner to support a prima facie determination of obviousness.  Accordingly, arguments pertaining to semantics are not persuasive and fail to rebut the explicit rationales supporting a determination of obviousness set forth by the Examiner on record.
Applicant’s reliance upon Personal Web Tech is misplaced (see, e.g., Reply filed 9/10/2021 at 9 at 2nd full ¶; see also Reply filed 10/12/2020 at 10 at 1st full ¶).  The quoted portions proffered by Applicant are taken out of context. In Personal Web Tech, the court clearly identified that the Board did not (i) establish that the prior art taught all claimed components at and (ii) did not identify a motivation to combine (see, e.g., Personal Web Tech, 848 F.3d at 991, 993, discussing “‘plurality of values’ comparison element”).  In addition, Personal Web Tech does not dispute or refute KSR or the exemplary rationales for establishing obviousness set forth at MPEP § 2143(I), but instead Personal Web Tech specifically defers to the guidance of KSR (see, e.g., Personal Web Tech, 848 F.3d at 991-992), and KSR forms the basis of MPEP § 2143(I), which was relied upon in the instant case by the Examiner.  Furthermore, Personal Web Tech clearly identifies that all the Board needed to do was articulate “how the combination of the two references was supposed to work”, and explain the combination (noting that “[a] brief explanation may do all that is needed”) (see, e.g., Personal Web Tech, 848 F.3d at 994).  Here, as explained in a preceding paragraph, the Examiner clearly and explicitly relied upon rationales set forth at MPEP § 2143(I), and also clearly provided more than “[a] brief explanation” explaining the benefits of utilizing the filtration methods known in the art in the US’423 methods (e.g., reduced turbidity caused by large particles, motivation to simply perform the method of US’423 using known filtration techniques to achieve the expected result, etc.).  Accordingly, such arguments premised upon Personal Web Tech are not persuasive because Applicant merely recited selected quotes that sound favorable when taken out of context, but failed to properly apply the holding and guidance of that case to the facts at issue in the present Application.
Applicant recites case law that is not applied to the facts of the case (see, e.g., Reply filed 9/10/2021 at 9 at 2nd full ¶; see also Reply filed 10/12/2020 at 9-10 at bridging ¶).  Such recitations are neither disputed nor dispositive of obviousness in the instant case.
Examiner notes that the suggestion that Koketsu and Hu were non-analogous art (see, e.g., Reply filed 10/12/2020 at 10 at final ¶) was previously addressed in the previous action, and 
Examiner notes that the suggestion that Hu teaches away from the method of US’423 (see, e.g., Reply filed 10/12/2020 at 11 at 1st ¶) was previously addressed in the previous action, and the Examiner’s position has not been rebutted, and the argument has not been repeated at this time.  Accordingly, the Examiner’s position is presently undisputed on this issue.
At pages 10-11, it is the Examiner’s understanding that Applicant is alleging the existence of unexpected results (see, e.g., Reply filed 9/10/2021 at 10 at 2nd full ¶ to page 11 at final ¶). The proffered evidence has been fully considered, but these submissions fail to satisfy the requirements of MPEP § 716.02, and therefore are not sufficient to establish unexpected results.  Specifically, per MPEP § 716.02, evidence of unexpected results must be commensurate in scope with the claims (see, e.g., MPEP § 716.02(d)), weighed against the teachings of the prior art and expected results (see, e.g., MPEP § 716.02(c), noting that “Expected beneficial results are evidence of obviousness”), and must also provide statistical and practically significant results (see, e.g., MPEP § 716.02(b)) relative to the closest prior art of record (see, e.g., MPEP § 716.02(e)), wherein such data is presented in the form of a declaration or affidavit (see, e.g., MPEP § 716.02(g)).  Here, the proffered evidence is not in the form of a declaration or affidavit (see, e.g., MPEP § 716.02(g)), fails to provide any evidence of statistical and practically significant results (see, e.g., MPEP § 716.02(b)) relative to the closest prior art of record (see, e.g., MPEP § 716.02(e)), and the limited examples of record are not commensurate in scope with the claims (see, e.g., MPEP § 716.02(d)), which broadly encompass enzymatic methodologies, organic solvent containing steps, various pH ranges, etc.  Applicant is advised that statistically insignificant indirect comparisons that do not take account of variability of laboratory conditions, 
Accordingly, all arguments raised by the Applicant and applicable to the revised and/or maintained rejections above have been fully considered, but not found persuasive. All new or revised rejections were necessitated by Applicant amendment. 

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., “Vitello ovi solutus”, TheFreeDictionary.com, attached as pdf, 1 page, (2020), also available at https://medical-dictionary.thefreedictionary.com/vitello+ovi+solutus (last visited 4/14/2020)
        2 See, e.g., KR20100032675A (3/26/2010) at abs; see also, EPO, Machine Translation of KR20100032675A, Translated by Patent Translate Espacenet.org on 4/14/202020, 10 pages; cited in previous action; hereafter "Translation”; at 1 and 9, discussing egg yolk oil and how to obtain egg yolk oil from egg yolks).
        3 See, e.g., Philips, CraftyBaking.com, “Eggs - Beating Techniques for Whole Eggs and Yolks, 14 pages (Dec. 24, 2011), also available at https://www.craftybaking.com/howto/eggs-beating-techniques-whole-eggs-and-yolks (last visited 4/1/2020); cited in previous action; at 2 and 3, stating that egg yolk dissolves sugar).
        4 “[F]irst solution” lacks antecedent basis, and it is unclear what solution is being referenced since “were separated” is in the past tense.  Accordingly, it is unclear if “first solution” refers to the “first aqueous solution”, the “aqueous solvent”, the egg yolk, or another solution existing prior to step (a) (e.g., past tense ambiguously raises the possibility of a prior solution existing before the “first” solution).
        5 See, e.g., Mann et al., The chicken egg yolk plasma and granule proteomes, Proteomics, vol. 8:178-191 (2008); hereafter “Mann”; at title, abs, 178 at § “Introduction” at col I-II; see also id. at Table 1 at 180-186, noting that “P” indicates presence in the plasma fraction of egg yolk, and that the plasma fraction is water soluble.
        6 “[F]irst solution” lacks antecedent basis, and it is unclear what solution is being referenced since “were separated” is in the past tense.  Accordingly, it is unclear if “first solution” refers to the “first aqueous solution”, the “aqueous solvent”, the egg yolk, or another solution existing prior to step (a) (e.g., past tense ambiguously raises the possibility of a prior solution existing before the “first” solution).
        7 See, e.g., Spec. filed 12/23/2015 at ¶[0038]; see also id. at ¶[0015], noting that insoluble matter may arise due to changes in pH, temperature, etc., which can reasonably occur at step (a), (b), or (c) of amended claim 1.
        8 See, e.g., “Vitello ovi solutus”, TheFreeDictionary.com, attached as pdf, 1 page, (2020), also available at https://medical-dictionary.thefreedictionary.com/vitello+ovi+solutus (last visited 4/14/2020)
        9 See, e.g., KR20100032675A (3/26/2010) at abs; see also, EPO, Machine Translation of KR20100032675A, Translated by Patent Translate Espacenet.org on 4/14/202020, 10 pages; cited in previous action; hereafter "Translation”; at 1 and 9, discussing egg yolk oil and how to obtain egg yolk oil from egg yolks).
        10 See, e.g., Philips, CraftyBaking.com, “Eggs - Beating Techniques for Whole Eggs and Yolks, 14 pages (Dec. 24, 2011), also available at https://www.craftybaking.com/howto/eggs-beating-techniques-whole-eggs-and-yolks (last visited 4/1/2020); cited in previous action; at 2 and 3, stating that egg yolk dissolves sugar).
        11 See, e.g., “Vitello ovi solutus” at 1.
        12 See, e.g., KR20100032675A at abs; see also "Translation” at 1 and 9, discussing egg yolk oil and how to obtain egg yolk oil from egg yolks).
        13 See, e.g., Philips at 2 and 3, stating that egg yolk dissolves sugar.
        14 See, e.g., Mann et al., The chicken egg yolk plasma and granule proteomes, Proteomics, vol. 8:178-191 (2008); cited in previous action; hereafter “Mann”; at title, abs, 178 at § “Introduction” at col I-II; see also id. at Table 1 at 180-186.
        
        15 See, e.g., Spec. filed 12/23/2015 at ¶[0038]; see also id. at ¶[0015], noting that insoluble matter may arise due to changes in pH, temperature, etc.  This is pertinent because pH, temperature, and solvent conditions presumably occur at each of steps (a), (b), and (c) of amended claim 1.
        16 See, e.g., Mann et al., The chicken egg yolk plasma and granule proteomes, Proteomics, vol. 8:178-191 (2008); hereafter “Mann”; at title, abs, 178 at § “Introduction” at col I-II; see also id. at Table 1 at 180-186.
        17 See, e.g., Mann at title, abs, 178 at § “Introduction” at col I-II; see also id. at Table 1 at 180-186.
        18 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        19 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        20 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        21 See, e.g., “Vitello ovi solutus”, TheFreeDictionary.com, attached as pdf, 1 page, (2020), also available at https://medical-dictionary.thefreedictionary.com/vitello+ovi+solutus (last visited 4/14/2020); cited in previous action
        22 See, e.g., KR20100032675A (3/26/2010) at abs; see also, EPO, Machine Translation of KR20100032675A, Translated by Patent Translate Espacenet.org on 4/14/202020, 10 pages; hereafter "Translation”; cited in previous action; at 1 and 9, discussing egg yolk oil and how to obtain egg yolk oil from egg yolks).
        23 See, e.g., Philips, CraftyBaking.com, “Eggs - Beating Techniques for Whole Eggs and Yolks, 14 pages (Dec. 24, 2011), also available at https://www.craftybaking.com/howto/eggs-beating-techniques-whole-eggs-and-yolks (last visited 4/1/2020); cited in previous action; at 2 and 3, stating that egg yolk dissolves sugar).
        24 See, e.g., Mann et al., The chicken egg yolk plasma and granule proteomes, Proteomics, vol. 8:178-191 (2008); hereafter “Mann”; at title, abs, 178 at § “Introduction” at col I-II; see also id. at Table 1 at 180-186.
        25 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        26 See, e.g., “Vitello ovi solutus”, TheFreeDictionary.com, attached as pdf, 1 page, (2020), also available at https://medical-dictionary.thefreedictionary.com/vitello+ovi+solutus (last visited 4/14/2020); cited in previous action
        27 See, e.g., KR20100032675A (3/26/2010) at abs; see also, EPO, Machine Translation of KR20100032675A, Translated by Patent Translate Espacenet.org on 4/14/202020, 10 pages; hereafter "Translation”; cited in previous action; at 1 and 9, discussing egg yolk oil and how to obtain egg yolk oil from egg yolks).
        28 See, e.g., Philips, CraftyBaking.com, “Eggs - Beating Techniques for Whole Eggs and Yolks, 14 pages (Dec. 24, 2011), also available at https://www.craftybaking.com/howto/eggs-beating-techniques-whole-eggs-and-yolks (last visited 4/1/2020); cited in previous action; at 2 and 3, stating that egg yolk dissolves sugar).